DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipp US 5,374,813 in view of Reese US 8,342,400.
	Shipp discloses a pick-and-place system for the equipping of medical accessory holders for a patient treatment, wherein the pick-and-place system comprises: 
(Re claim 1) “at least one storage apparatus for a plurality of medical accessories of at least two types” (abstract). “an assembling area for a medical accessory holder” (col 4 lines 11-20). “an accessory database for data sets on the plurality of medical accessories and in respect of one or more patient treatments” (col 4-5 lines 50-10). “a data storage apparatus for the accessory database which is designed to store the accessory database” (45 figure 1). “one or more data interfaces, wherein at least one of the data interfaces is designed to receive one or more selection parameters, relative to the treatment of the patient” (col 4-5 lines 50-10, 25 figure 1). “a data processing apparatus which is configured to perform a selection procedure comprising at least a procedural step of determining one or more accessory set parameters characterizing a medical accessory set from one or more medical accessories applicable to the treatment of the patient by means of the accessory database and at least on the basis of the selection parameter as well as a procedural step of actuating the (separating apparatus) for medical accessories at least on the basis of the accessory set parameter” ((col 4-5 lines 50-10). 
Shipp does not disclose a separating apparatus for medical accessories nor that the separating apparatus for medical accessories is configured to extract the medical accessories of the accessory set from the storage apparatus for medical accessories and deliver same to the assembling area for the medical accessory holder pursuant to activation.
Reese teaches a separating apparatus for medical accessories nor that the separating apparatus for medical accessories is configured to extract the medical accessories of the accessory set from the storage apparatus for medical accessories and deliver same to the assembling area for the medical accessory holder pursuant to activation (292 figure 7, Col 3 lines 21-29).
It would have been obvious to one skilled in the art to modify the system of Shipp to include a separating apparatus for medical accessories nor that the separating apparatus for medical accessories is configured to extract the medical accessories of the accessory set from the storage apparatus for medical accessories and deliver same to the assembling area for the medical accessory holder pursuant to activation because it further automates what would be a labor-intensive process.
	(Re claim 2) Shipp does not disclose a storage apparatus for one or more accessory holders configured to store at least the medical accessory holder and a separating apparatus for the storage apparatus for accessory holders; and wherein: the selection procedure further comprises the procedural steps of determining one or more accessory holder parameters characterizing the medical accessory holder to be equipped with the accessory set and actuating the separating apparatus for the storage apparatus for accessory holders at least on the basis of the accessory holder parameter; the separating apparatus for the storage apparatus for accessory holders is designed to withdraw the medical accessory holder out of the storage apparatus for accessory holders and arrange it in the assembling area pursuant to the activation based on the accessory holder parameter.
	Reese teaches a storage apparatus for one or more accessory holders configured to store at least the medical accessory holder and a separating apparatus for the storage apparatus for accessory holders; and wherein: the selection procedure further comprises the procedural steps of determining one or more accessory holder parameters characterizing the medical accessory holder to be equipped with the accessory set and actuating the separating apparatus for the storage apparatus for accessory holders at least on the basis of the accessory holder parameter; the separating apparatus for the storage apparatus for accessory holders is designed to withdraw the medical accessory holder out of the storage apparatus for accessory holders and arrange it in the assembling area pursuant to the activation based on the accessory holder parameter (284,286,292,328,330 figures 7-9).
	It would have been obvious to one skilled in the art to modify the system of Shipp to include a storage apparatus for one or more accessory holders configured to store at least the medical accessory holder and a separating apparatus for the storage apparatus for accessory holders; and wherein: the selection procedure further comprises the procedural steps of determining one or more accessory holder parameters characterizing the medical accessory holder to be equipped with the accessory set and actuating the separating apparatus for the storage apparatus for accessory holders at least on the basis of the accessory holder parameter; the separating apparatus for the storage apparatus for accessory holders is designed to withdraw the medical accessory holder out of the storage apparatus for accessory holders and arrange it in the assembling area pursuant to the activation based on the accessory holder parameter because it helps to insure the correct accessories are added to the kit.
	(Re claim 3) Shipp does not disclose a storage apparatus for providing fitted accessory holders which is configured to store at least the medical accessory holder; and a separating apparatus for the assembling area; and wherein: the selection procedure further comprises the procedural steps of determining one or more provisioning parameters characterizing the medical accessory holder and its bearing in the storage apparatus for providing fitted accessory holders and, after fitting, actuating the separating apparatus for the assembling area on the basis of the accessory holder parameter; the separating apparatus for the assembling area is designed to withdraw the medical accessory holder from the assembling area and deliver it to the storage apparatus for providing fitted accessory holders pursuant to the activation based on the provisioning parameter.
	Reese teaches a storage apparatus for providing fitted accessory holders which is configured to store at least the medical accessory holder; and a separating apparatus for the assembling area; and wherein: the selection procedure further comprises the procedural steps of determining one or more provisioning parameters characterizing the medical accessory holder and its bearing in the storage apparatus for providing fitted accessory holders and, after fitting, actuating the separating apparatus for the assembling area on the basis of the accessory holder parameter; the separating apparatus for the assembling area is designed to withdraw the medical accessory holder from the assembling area and deliver it to the storage apparatus for providing fitted accessory holders pursuant to the activation based on the provisioning parameter ((284,286,292,328,330 figures 7-9,11).
	It would have been obvious to one skilled in the art to modify the system of Shipp to include a storage apparatus for providing fitted accessory holders which is configured to store at least the medical accessory holder; and a separating apparatus for the assembling area; and wherein: the selection procedure further comprises the procedural steps of determining one or more provisioning parameters characterizing the medical accessory holder and its bearing in the storage apparatus for providing fitted accessory holders and, after fitting, actuating the separating apparatus for the assembling area on the basis of the accessory holder parameter; the separating apparatus for the assembling area is designed to withdraw the medical accessory holder from the assembling area and deliver it to the storage apparatus for providing fitted accessory holders pursuant to the activation based on the provisioning parameter because it helps to automate assembly of the accessories.
	(Re claim 4) Shipp does not disclose that one of said storage apparatus comprises a storage compartment, which is designed to accommodate one or more medical accessories of at least one of the at least two types, the medical accessory holder before or after being equipped, one or more accessory holders, or a provisioned, equipped accessory holder; and one of said separating apparatus comprises an extractor device and is designed to extract a medical accessory or an accessory holder out of the storage compartment pursuant to activation by the data processing apparatus.
	Reese teaches that one of said storage apparatus comprises a storage compartment, which is designed to accommodate one or more medical accessories of at least one of the at least two types, the medical accessory holder before or after being equipped, one or more accessory holders, or a provisioned, equipped accessory holder; and one of said separating apparatus comprises an extractor device and is designed to extract a medical accessory or an accessory holder out of the storage compartment pursuant to activation by the data processing apparatus (292.294.284 figure 7,11).
	It would have been obvious to one skilled in the art to modify the system of Shipp to include that one of said storage apparatus comprises a storage compartment, which is designed to accommodate one or more medical accessories of at least one of the at least two types, the medical accessory holder before or after being equipped, one or more accessory holders, or a provisioned, equipped accessory holder; and one of said separating apparatus comprises an extractor device and is designed to extract a medical accessory or an accessory holder out of the storage compartment pursuant to activation by the data processing apparatus because it helps to automate the assembly of the accessories.
	(Re claim 5) Shipp does not disclose a dosing device which is designed to accommodate a dosable medical accessory or the separating apparatus for medical accessories comprises a dosing device and the storage apparatus for medical accessories is designed to accommodate the dosable medical accessory; the selection procedure further comprises the procedural steps of verifying whether the accessory set parameters characterize the dosable medical accessory and, should this be the case, determining one or more dosing parameters characterizing the dosable medical accessory and the dosage needed for the accessory set as well as actuating the dosing device at least on the basis of the dosing parameter; the dosing device is designed to withdraw a portion of the dosable medical accessory corresponding to the required dosage pursuant to the dosing parameter-based activation; and the separating apparatus for medical accessories and/or the dosing device is designed to deliver said portion of the dosable medical accessory to the assembling area for the medical accessory holder pursuant to the dosing parameter and/or accessory set parameter-based activation.
	Reese teaches a dosing device which is designed to accommodate a dosable medical accessory or the separating apparatus for medical accessories comprises a dosing device and the storage apparatus for medical accessories is designed to accommodate the dosable medical accessory; the selection procedure further comprises the procedural steps of verifying whether the accessory set parameters characterize the dosable medical accessory and, should this be the case, determining one or more dosing parameters characterizing the dosable medical accessory and the dosage needed for the accessory set as well as actuating the dosing device at least on the basis of the dosing parameter; the dosing device is designed to withdraw a portion of the dosable medical accessory corresponding to the required dosage pursuant to the dosing parameter-based activation; and the separating apparatus for medical accessories and/or the dosing device is designed to deliver said portion of the dosable medical accessory to the assembling area for the medical accessory holder pursuant to the dosing parameter and/or accessory set parameter-based activation (308,309 figure 11).
	It would have been obvious to one skilled in the art to modify the system of Shipp to include a dosable medical accessory or the separating apparatus for medical accessories comprises a dosing device and the storage apparatus for medical accessories is designed to accommodate the dosable medical accessory; the selection procedure further comprises the procedural steps of verifying whether the accessory set parameters characterize the dosable medical accessory and, should this be the case, determining one or more dosing parameters characterizing the dosable medical accessory and the dosage needed for the accessory set as well as actuating the dosing device at least on the basis of the dosing parameter; the dosing device is designed to withdraw a portion of the dosable medical accessory corresponding to the required dosage pursuant to the dosing parameter-based activation; and the separating apparatus for medical accessories and/or the dosing device is designed to deliver said portion of the dosable medical accessory to the assembling area for the medical accessory holder pursuant to the dosing parameter and/or accessory set parameter-based activation because dosable accesspries maybe needed for certain procedures.
	(Re claim 6) Shipp does not disclose one of said separating apparatus comprises or consists of a gripper device and a detection device for medical accessories and/or accessory holders; the detection device is configured to collect information relating to the medical accessories and/or accessory holders stored at a specific position by way of one of said storage apparatus or arranged in an area from which the separating apparatus extracts medical accessories and/or accessory holders; the selection procedure further comprises the following procedural steps: collecting information relating to medical accessories and/or accessory holders at the specific position by means of the detection device; verifying whether a medical accessory or accessory holder arranged at the specific position is characterized by the parameters of the selection process; if this is the case, actuating the gripper device such that said gripper device grasps said medical accessory or accessory holder respectively for extraction and thus for selection; and preferably if this is not the case, repeating the procedural steps at a different position.
	Reese teaches that one of said separating apparatus comprises or consists of a gripper device and a detection device for medical accessories and/or accessory holders; the detection device is configured to collect information relating to the medical accessories and/or accessory holders stored at a specific position by way of one of said storage apparatus or arranged in an area from which the separating apparatus extracts medical accessories and/or accessory holders; the selection procedure further comprises the following procedural steps: collecting information relating to medical accessories and/or accessory holders at the specific position by means of the detection device; verifying whether a medical accessory or accessory holder arranged at the specific position is characterized by the parameters of the selection process; if this is the case, actuating the gripper device such that said gripper device grasps said medical accessory or accessory holder respectively for extraction and thus for selection; and preferably if this is not the case, repeating the procedural steps at a different position (292 figure 7 col 9-10 lines 46-4).
	It would have been obvious to one skilled in the art to modify the system of Shipp to include one of said separating apparatus comprises or consists of a gripper device and a detection device for medical accessories and/or accessory holders; the detection device is configured to collect information relating to the medical accessories and/or accessory holders stored at a specific position by way of one of said storage apparatus or arranged in an area from which the separating apparatus extracts medical accessories and/or accessory holders; the selection procedure further comprises the following procedural steps: collecting information relating to medical accessories and/or accessory holders at the specific position by means of the detection device; verifying whether a medical accessory or accessory holder arranged at the specific position is characterized by the parameters of the selection process; if this is the case, actuating the gripper device such that said gripper device grasps said medical accessory or accessory holder respectively for extraction and thus for selection; and preferably if this is not the case, repeating the procedural steps at a different position because it helps insure that the proper accessories are being dispensed.
	(Re claim 7) “a data storage apparatus for an allocation rule for accessory holders; and the allocation rule for accessory holders, wherein said allocation rule is configured to assign an accessory identifier, patient identifier and/or treatment identifier on the basis of allocation data stored in the data storage apparatus for said allocation rule; and wherein the data processing apparatus is further configured to implement an allocation procedure which comprises at least one of the two procedural steps of determining a patient identifier characterizing the patient to be treated at least on the basis of the selection parameter or determining a treatment identifier characterizing the treatment to be performed at least on the basis of the selection parameter as well as further comprises at least the two procedural steps of determining an accessory holder identifier characterizing the accessory holder for or respectively with the accessory set, and storing allocation data characterizing a correlation between said accessory holder identifier and patient identifier and/or treatment identifier in the data storage apparatus for the allocation rule for accessory holders” (col 4-5 lines 50-10).
	(Re claim 8) Shipp does not disclose a separating apparatus for accessory holders; and an identification apparatus which is configured to identify an individual involved in the treatment, a treatment apparatus or a transporting person or transport apparatus for accessory holders associated with a treatment and/or a patient as well as determine the treatment identifier of the treatment and/or the patient identifier of the patient on the basis thereof; and wherein: the data processing apparatus is further designed to implement a delivery procedure as part of the selection procedure after the accessory holder has been fitted; the delivery procedure comprises at least the procedural steps of determining one or more delivery parameters characterizing one or more accessory holders to be delivered which have an accessory holder identifier associated with the treatment identifier and/or the patient identifier by means of the allocation rule for accessory holders as well as actuating the separating apparatus for accessory holders at least on the basis of the delivery parameter; the separating apparatus for accessory holders is configured to extract the accessory holder to be delivered from one of said storage apparatus for accessory holders or from the assembling area and deliver it to an individual participating in the treatment, the treatment, the transporting person or the transport apparatus pursuant to the delivery parameter-based activation. 
	Reese teaches a separating apparatus for accessory holders; and an identification apparatus which is configured to identify an individual involved in the treatment, a treatment apparatus or a transporting person or transport apparatus for accessory holders associated with a treatment and/or a patient as well as determine the treatment identifier of the treatment and/or the patient identifier of the patient on the basis thereof; and wherein: the data processing apparatus is further designed to implement a delivery procedure as part of the selection procedure after the accessory holder has been fitted; the delivery procedure comprises at least the procedural steps of determining one or more delivery parameters characterizing one or more accessory holders to be delivered which have an accessory holder identifier associated with the treatment identifier and/or the patient identifier by means of the allocation rule for accessory holders as well as actuating the separating apparatus for accessory holders at least on the basis of the delivery parameter; the separating apparatus for accessory holders is configured to extract the accessory holder to be delivered from one of said storage apparatus for accessory holders or from the assembling area and deliver it to an individual participating in the treatment, the treatment, the transporting person or the transport apparatus pursuant to the delivery parameter-based activation (314,296,298,300, figure 11, col 9 lines 1-24).
	(Re claim 9) Shipp does not disclose a supply sensor apparatus designed to detect at least some of the plurality of medical accessories; and wherein the data processing apparatus is designed to perform an inventory determination analysis comprising the procedural step of determining an actual supply of stocked medical accessories in each case relative to the at least two types and based on the medical accessories as detected.
	Reese teaches that a supply sensor apparatus designed to detect at least some of the plurality of medical accessories; and wherein the data processing apparatus is designed to perform an inventory determination analysis comprising the procedural step of determining an actual supply of stocked medical accessories in each case relative to the at least two types and based on the medical accessories as detected (col 23 lines 49-67).
	It would have been obvious to one skilled in the art to modify the system of Shipp to include a supply sensor apparatus designed to detect at least some of the plurality of medical accessories; and wherein the data processing apparatus is designed to perform an inventory determination analysis comprising the procedural step of determining an actual supply of stocked medical accessories in each case relative to the at least two types and based on the medical accessories as detected because it helps to track the inventory of accessories and allow for improved control and restocking.
	(Re claim 12) Shipp does not disclose verifying whether there are no medical accessories of one of the at least two types available in the actual inventory and/or whether the number of medical accessories of said type falls short of a predetermined limit threshold; and should this be the case, outputting an accessory shortage signal identifying a shortage of in particular said medical accessory or its type respectively.
	Reese teaches verifying whether there are no medical accessories of one of the at least two types available in the actual inventory and/or whether the number of medical accessories of said type falls short of a predetermined limit threshold; and should this be the case, outputting an accessory shortage signal identifying a shortage of in particular said medical accessory or its type respectively (col 25 lines 1-6).
	It would have been obvious to one skilled in the art to modify the system of Shipp to include verifying whether there are no medical accessories of one of the at least two types available in the actual inventory and/or whether the number of medical accessories of said type falls short of a predetermined limit threshold; and should this be the case, outputting an accessory shortage signal identifying a shortage of in particular said medical accessory or its type respectively because it helps to maintain necessary inventory to fill orders.
	(Re claim 13) Shipp does not disclose a sensor apparatus for accessory holders which is designed to detect information on an arrangement of an accessory holder in the assembling area for the accessory holder and transmit a signal relative to the arrangement to the data processing apparatus; and wherein: the data processing apparatus is designed to receive said signal; the selection procedure further comprises the following procedural steps: receiving the signal relative to the arrangement of the accessory holder; verifying whether the accessory holder is arranged in the assembling area for the accessory holder on the basis of the signal; and the selection procedure only implementing the procedural step of actuating the separating apparatus for medical accessories if the accessory holder is disposed in the assembling area.
	Reese teaches Shipp does not disclose a sensor apparatus for accessory holders which is designed to detect information on an arrangement of an accessory holder in the assembling area for the accessory holder and transmit a signal relative to the arrangement to the data processing apparatus; and wherein: the data processing apparatus is designed to receive said signal; the selection procedure further comprises the following procedural steps: receiving the signal relative to the arrangement of the accessory holder; verifying whether the accessory holder is arranged in the assembling area for the accessory holder on the basis of the signal; and the selection procedure only implementing the procedural step of actuating the separating apparatus for medical accessories if the accessory holder is disposed in the assembling area (col 22-23 lines 53-8).
	It would have been obvious to one skilled in the art to modify the system of Shipp to include Shipp does not disclose a sensor apparatus for accessory holders which is designed to detect information on an arrangement of an accessory holder in the assembling area for the accessory holder and transmit a signal relative to the arrangement to the data processing apparatus; and wherein: the data processing apparatus is designed to receive said signal; the selection procedure further comprises the following procedural steps: receiving the signal relative to the arrangement of the accessory holder; verifying whether the accessory holder is arranged in the assembling area for the accessory holder on the basis of the signal; and the selection procedure only implementing the procedural step of actuating the separating apparatus for medical accessories if the accessory holder is disposed in the assembling area because RFIDs make tracking inventory easier and if no RFID is read there is no point in attempting to access the associated holder.
	(Re claim 14) Shipp does not disclose a placement sensor apparatus; wherein: the separating apparatus for medical accessories is configured to deliver the medical accessories of the accessory set to the medical accessory holder and arrange them there in a predefined manner; the placement sensor apparatus is designed to detect the medical accessories arranged in the now-equipped medical accessory holder; and the data processing apparatus is designed to output an error signal identifying a differing assembly should the detected medical accessories differ from the medical accessories of the accessory set and/or repeat the selection procedure.
	Reese teaches a placement sensor apparatus; wherein: the separating apparatus for medical accessories is configured to deliver the medical accessories of the accessory set to the medical accessory holder and arrange them there in a predefined manner; the placement sensor apparatus is designed to detect the medical accessories arranged in the now-equipped medical accessory holder; and the data processing apparatus is designed to output an error signal identifying a differing assembly should the detected medical accessories differ from the medical accessories of the accessory set and/or repeat the selection procedure (col 8 lines 51-65, col 19 lines 1-25).
	It would have been obvious to one skilled in the art to modify the system of Shipp to include a placement sensor apparatus; wherein: the separating apparatus for medical accessories is configured to deliver the medical accessories of the accessory set to the medical accessory holder and arrange them there in a predefined manner; the placement sensor apparatus is designed to detect the medical accessories arranged in the now-equipped medical accessory holder; and the data processing apparatus is designed to output an error signal identifying a differing assembly should the detected medical accessories differ from the medical accessories of the accessory set and/or repeat the selection procedure because it helps guarantee the correct accessories are being picked.
	(Re claim 15) “a data storage device; a support structure for medical accessories; a closure element; and a seal ; wherein: the closure element is designed to form, in combination with the seal and the support structure, a sterile closed interior area of the accessory box in a closed stated of said accessory box; the support structure comprises one or more retention devices for medical accessories designed to hold the medical accessories arranged therein; the retention devices  are arranged such that the secured medical accessories are accommodated in the sterile closed interior area of the accessory box in the closed state; and the data storage device is designed to store at least the accessory box identifier, the treatment identifier, the patient identifier, the accommodated medical accessories or a combination thereof in readable format” (45,80 figure 1).
	(Re claim 16) “wherein said medical accessory holders are medical accessory boxes” (col 5 lines 10-28).
	(Re claim 17) “said selection parameters are treatment data or patient data” (col 4 lines 50-68).
	(Re claim 18) Shipp does not disclose said storage component is a drawer. 
	Reese teaches said storage component is a drawer (416,418 figure 17).
	It would have been obvious to one skilled in the art to modify the system of Shipp to include said storage component is a drawer because drawers are a well-known method for storing items.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipp/Reese in view of Utech et al. US 9,342,484
(Re claim 10) Shipp/Reese discloses the system as rejected above.
Shipp/Reese does not disclose the selection procedure further comprises the procedural step of verifying whether the medical accessories of the accessory set are available in the actual inventory and only in this case performing the procedural step of actuating the separating apparatus for medical accessories.
Utech teaches the selection procedure further comprises the procedural step of verifying whether the medical accessories of the accessory set are available in the actual inventory and only in this case performing the procedural step of actuating the separating apparatus for medical accessories (304 figure 3).
It would have been obvious to one skilled in the art to modify the system of Shipp/Reese to include the selection procedure further comprises the procedural step of verifying whether the medical accessories of the accessory set are available in the actual inventory and only in this case performing the procedural step of actuating the separating apparatus for medical accessories because trying to dispense an item which is out of stock would be a wasted effort.
(Re claim 11) Shipp/Reese does not disclose verifying whether the medical accessories of the accessory set are available in the actual inventory, if this is not the case, determining one or more alternative accessory set parameters characterizing an alternative accessory set for the treatment of the patient without the unstocked medical accessories as per the verification; and actuating the separating apparatus for medical accessories at least on the basis of the alternative accessory set parameter.
Utech teaches verifying whether the medical accessories of the accessory set are available in the actual inventory, if this is not the case, determining one or more alternative accessory set parameters characterizing an alternative accessory set for the treatment of the patient without the unstocked medical accessories as per the verification; and actuating the separating apparatus for medical accessories at least on the basis of the alternative accessory set parameter (304,314,310,312 figure 3).
It would have been obvious to one skilled in the art to modify the system of Shipp/Reese to include verifying whether the medical accessories of the accessory set are available in the actual inventory, if this is not the case, determining one or more alternative accessory set parameters characterizing an alternative accessory set for the treatment of the patient without the unstocked medical accessories as per the verification; and actuating the separating apparatus for medical accessories at least on the basis of the alternative accessory set parameter because it allows for the kit to include all of the needed accessories for the procedure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0164103 and 2016/0236865.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655